Citation Nr: 0812447	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  05-41 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
enlarged prostate.  

2.  Entitlement to service connection for a bilateral visual 
disorder, to include diabetic retinopathy, secondary to 
service-connected diabetes mellitus type II.  

3.  Entitlement to service connection for tinea pedis.  

4.  Entitlement to service connection for erectile 
dysfunction.  

5.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, secondary to service-
connected diabetes mellitus type II.  

6.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, secondary to service-
connected diabetes mellitus type II.  

7.  Entitlement to service connection for hypertension, 
secondary to service-connected diabetes mellitus type II.  

8.  Entitlement to special monthly compensation based on loss 
of use of a creative organ.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from January 1967 to 
January 1971.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Jackson, 
Mississippi, VA Regional Office (RO).  

In correspondence received in April 2005, the appellant 
requested a personal hearing.  In June 2005, the appellant 
the withdrew the hearing request.  

The Board notes that in the October 2004 claim, the appellant 
asserted that disorders, to include high blood pressure, a 
bilateral vision disorder, and disorders of the upper and 
lower extremities manifested by numbness, pain, and swelling, 
were secondary to service-connected diabetes mellitus type 
II.  In the December 2005 VA Form 9, the appellant asserted 
that the claimed disorders were a result of exposure to Agent 
Orange during service.  The Board notes that service 
connection for peripheral neuropathy as a result of exposure 
to Agent Orange was denied in a February 1997 rating 
decision, and service connection for ulnar neuropathy in the 
arms and hands, and hypertension was denied in an April 2003 
rating decision.  


Thus, any claims based on service connection on a direct or 
presumptive basis for ulnar neuropathy, hypertension, and/or 
peripheral neuropathy would be subject to finality 
considerations.  Spencer v. Brown, 17 F3d. 368 (Fed. Cir. 
1994); Harder v. Brown, 5 Vet. App. 183 (1993).  These 
issues, along with the claim in regard to a claim for a 
bilateral visual disability on a direct basis, as reflected 
in the December 2005 VA Form 9, are referred to the agency of 
original jurisdiction (AOJ).  

The issue of entitlement to service connection for an 
enlarged prostate is being remanded and is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The competent evidence establishes that the appellant has 
no diabetic-related eye disorder and no visual disability 
(claimed as secondary to service-connected diabetes mellitus 
type II).  

2.  Tinea pedis is proximately due to service-connected tinea 
pubis.  

3.  Erectile dysfunction is proximately due to service-
connected diabetes mellitus type II.  

4.  The competent evidence establishes that the appellant 
does not have peripheral neuropathy of the upper extremities 
(claimed as secondary to service-connected diabetes mellitus 
type II).  

5.  The competent evidence establishes that the appellant 
does not have peripheral neuropathy of the lower extremities 
(claimed as secondary to service-connected diabetes mellitus 
II).  



6.  The competent evidence establishes that hypertension is 
not related to service-connected diabetes mellitus type II.  

7.  The competent evidence establishes that the appellant 
does not have loss of use of a creative organ in association 
with a service-connected disability.  


CONCLUSIONS OF LAW

1.  A chronic bilateral visual disability, to include 
diabetic retinopathy, is not proximately due to or the result 
of service-connected disease or injury.  38 C.F.R. § 3.310 
(2007).

2.  Tinea pedis is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2007).

3.  Erectile dysfunction is proximately due to or the result 
of service-connected disease or injury.  38 C.F.R. § 3.310 
(2007).

4.  Peripheral neuropathy of the upper extremities is not 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2007).

5.  Peripheral neuropathy of the lower extremities is not 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2007).  

6.  Hypertension is not proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2007).

7.  The criteria for entitlement to special monthly 
compensation based on loss of use of a creative organ have 
not been met.  38 U.S.C.A. § 1114(k) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.350(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in November 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claims.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification:  
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; (3) informed the claimant about 
the information and evidence that the claimant is expected to 
provide; and (4) requested that the claimant provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  See 
Pelegrini II.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the statement of the case or 
supplemental statement of the case.  See Mayfield v. 
Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 



In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following:  (1) based on the communications 
sent to the appellant over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations.  38 C.F.R. § 3.159(c)(4).  The records satisfy 
38 C.F.R. § 3.326.

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Criteria & Analysis

In his October 2004 claim, the appellant asserted that the 
claimed disorders on appeal are secondary to his service-
connected diabetes mellitus type II.  Under section 3.310(a) 
of VA regulations, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2007).  Establishing service connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists, and (2) that the current 
disability was either, (a) proximately caused by, or (b) 
proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where 
a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.  

I.  Diabetic Retinopathy

The Board notes that the cornerstone of any claim for service 
connection is current disability.  On VA examination in May 
2006, the examiner reported that examination of the eyes was 
normal except for hyperopia, refractive error, and 
presbyopia, which findings were noted to be normal for the 
appellant's age.  The Board notes that congenital or 
developmental defects, such as refractive error of the eye, 
are not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2007).  Regardless, the 
examiner specifically stated that the appellant had no 
diabetic-related eye disorder and no visual disability.  In 
the absence of proof of a present disability, there can be no 
valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The determination in this matter is based on the competent 
evidence.  The Board notes that the appellant is competent to 
report his symptoms of decreased visual acuity.  The Board 
notes that a January 2000 VA examination report notes that he 
wore bifocals and a July 2005 VA record reflects complaints 
of decreased vision.  The appellant is not a medical 
professional, however, and his opinion is not competent in 
regard to the medical expertise required in this case in 
regard to diagnosis of a visual disability, to include 
diabetic retinopathy.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 95 (1992) (lay persons are not competent to offer 
evidence that requires medical knowledge).  The Board has 
accorded more probative value to the competent VA medical 
opinion establishing that the appellant has no diabetic-
related eye disorder and no visual disability.  Such evidence 
is far more probative than the appellant's unsupported lay 
opinion.  Absent a current disability, service connection is 
not warranted.  Brammer v. Brown, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

II.  Tinea Pedis

The Board finds that the evidence supports a finding that 
service connection is warranted for tinea pedis secondary to 
service-connected tinea pubis.  In that regard, on VA 
examination in May 2006, the relevant diagnoses entered were 
tinea pubis and tinea pedis.  The report notes that while 
skin disorders were identified in 1967, and were chronic in 
nature, such were not likely related to exposure to Agent 
Orange and not likely caused or aggravated by diabetes 
mellitus.  However, and while not a model of clarity, the 
examiner stated that the service-connected tinea cruris could 
be transmitted by autoinoculation from a reservoir on the 
hands and feet, and that tinea pedis was at least as likely 
as not related to the appellant's service-connected tinea 
cruris.  Thus, the Board finds that the competent evidence 
establishes that tinea pedis is due to service-connected 
tinea pubis.  The examiner reviewed the claims file and 
provided a complete rationale for the opinion.

The evidence is in favor of the claim of entitlement to 
service connection for tinea pedis secondary to service-
connected tinea pubis.  Consequently, the benefits sought on 
appeal are granted.  



III.  Erectile Dysfunction

The Board finds that the evidence supports a finding that 
service connection is warranted for erectile dysfunction 
secondary to service-connected diabetes mellitus type II.  
The May 2006 VA examiner noted that the appellant had 
incomplete erectile function.  Although the examiner stated 
that the cause was multifactorial, the examiner specifically 
stated that one of the more likely causes was diabetes 
mellitus.  Having reviewed the record in this case, the Board 
finds that there is an approximate balance of positive and 
negative evidence.  Resolving doubt in favor of the 
appellant, the Board finds that there is a basis upon which 
to conclude that erectile dysfunction is proximately due to 
service-connected diabetes mellitus type II.  38 C.F.R. § 
3.310.  Based on the foregoing, the Board finds that the 
evidence supports a grant of service connection for erectile 
dysfunction.  

The evidence is in favor of the claim of entitlement to 
service connection for erectile dysfunction secondary to 
service-connected diabetes mellitus type II.  Consequently, 
the benefits sought on appeal are granted.  

IV.  Peripheral Neuropathy

As noted above, the cornerstone of any claim for service 
connection is current disability.  The appellant is competent 
to report his symptoms, to include pain, numbness, and 
weakness in the extremities.  However, in this case, the 
appellant as a lay person has not been shown to have the 
medical expertise required to diagnose peripheral neuropathy.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  .  

In this case, the Board finds that the competent evidence 
establishes that the appellant does not have peripheral 
neuropathy of the upper or lower extremities.  On VA 
examination June 2006, the examiner reported that there were 
no findings of peripheral polyneuropathy consistent with 
diabetic neuropathy.  To the extent that prior nerve 
conduction studies were noted to show bilateral ulnar 
neuropathies, the examiner stated that the appellant's 
sensory loss was more consistent with radiculopathy.  
Regardless, the claim on appeal pertains to peripheral 
neuropathy, and the examiner stated that while diabetes may 
predispose to compressive neuropathies such as the ulnar 
neuropathy in the appellant's elbow, he could not separate 
the sensory deficit due to peripheral nerve lesion from root 
lesion without resorting to mere speculation.  

The Board notes that a January 2000 VA record notes plantar 
neuropathy secondary to a gun shot wound and a March 2000 VA 
interpretation of a nerve conduction study was lumbosacral 
radiculopathies at L5-S2, bilaterally.  In addition, upper 
and lower extremity motor and sensory function were noted to 
be grossly intact in records dated in March 2006 and May 
2006.  Significantly, a July 2006 VA record notes motor 
function was normal.  Sensory was decreased mostly in the 
ulnar distribution, and the June 2006 examiner specifically 
attributed sensory loss in the right leg to the service-
connected residuals of a gunshot wound in the 1990s, noting 
that the sensory loss preceded the diagnosis of diabetes by 
many years.  The Board has accorded more probative value to 
the competent medical evidence in this case, to include the 
June 2006 VA medical opinion.  The examiner reviewed the 
claims file, the report is detailed, and a complete rationale 
was provided for the opinions contained therein.  

At this time, there is no competent evidence that the 
appellant has peripheral neuropathy of the upper or lower 
extremities.  As such, service connection for peripheral 
neuropathy of the upper and/or lower extremities is not 
warranted on the basis of secondary service connection.  See  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

The preponderance of the evidence is against the claims of 
entitlement to service connection for peripheral neuropathy 
of the upper extremities and the lower extremities secondary 
to service-connected diabetes mellitus.  Consequently, the 
benefits sought on appeal are denied.  

V.  Hypertension

The Board finds that service connection for hypertension 
secondary to service-connected diabetes mellitus type II is 
not warranted.  The May 2006 VA examiner stated that the 
appellant's essential hypertension was not caused by his 
diabetes mellitus.  

The Board notes that the determination in this matter is 
based on the competent evidence.  The appellant is competent 
to report his symptoms.  He is not, however, a medical 
professional and his opinion is not competent in regard to 
this matter, one for which medical expertise is required.  
His statements do not constitute competent evidence that he 
has hypertension related to service-connected diabetes 
mellitus type II.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992) (lay persons are not competent to offer 
evidence that requires medical knowledge).  The Board notes 
that a July 2005 VA treatment record notes uncontrolled 
hypertension and hypertension was noted to be well-controlled 
in February 2006.  Regardless, there is no competent opinion 
to the effect that hypertension caused or aggravated by 
service-connected disease or injury.  The most probative 
evidence, to include the May 2006 VA examination, establishes 
that the appellant's essential hypertension is not related to 
diabetes mellitus type II.  Such evidence is far more 
probative than the appellant's unsupported lay opinion.  The 
Board notes that the May 2006 VA examination report is 
detailed and complete rationales were provided for the 
opinions contained in the reports.  The competent evidence 
establishes that no degree of disability due to hypertension 
is related to a service-connected disease or injury.  

The preponderance of the evidence is against the claim of 
entitlement to service connection for hypertension secondary 
to service-connected diabetes mellitus type II and there is 
no doubt to be resolved.  Consequently, the benefits sought 
on appeal are denied.  

VI.  Special Monthly Compensation

The Board notes that Special Monthly Compensation is a 
special statutory award, in addition to awards based on the 
schedular evaluations provided by the diagnostic codes in 
VA's rating schedule.  Claims for special monthly 
compensation, other than those pertaining to one-time awards 
and an annual clothing allowance, are governed by 38 U.S.C.A. 
§ 1114 (k) through (s) and 38 C.F.R. §§ 3.350 and 3.352.  
Under the provisions of 38 U.S.C.A. § 1114 (k), if a veteran, 
as a result of a service-connected disability has suffered 
the anatomical loss or loss of use of one or more organs, the 
appellant is entitled to special monthly compensation at the 
rate specified therein.  

In this case, the Board finds that the competent evidence 
establishes that Special Monthly Compensation is not 
warranted based on loss of use of a creative organ.  As 
noted, service connection for erectile dysfunction has herein 
been granted, in part, based on the May 2006 VA examination 
report.  The examiner specifically noted incomplete erectile 
dysfunction, clearly establishing that he does not have loss 
of use.  Rather, the report notes a good erection with 
vaginal penetration two times per week.  Clearly, the 
appellant has not lost the use of the creative organ at issue 
as a result of a service-connected disability.  The Board 
finds that the competent evidence establishes that Special 
Monthly Compensation for loss of use of a creative organ is 
not warranted.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  


ORDER

Service connection for a bilateral visual disability, to 
include diabetic retinopathy secondary to service-connected 
diabetes mellitus type II is denied.  

Service connection for tinea pedis is granted.  

Service connection for erectile dysfunction is granted.  

Service connection for peripheral neuropathy of the upper 
extremities secondary to service-connected diabetes mellitus 
type II is denied.  

Service connection for peripheral neuropathy of the lower 
extremities secondary to service-connected diabetes mellitus 
type II is denied.  

Service connection for hypertension, secondary to service-
connected diabetes mellitus type II is denied.  

Entitlement to loss of use of a creative organ under 
38 U.S.C.A. § 1114(k) is denied.  


REMAND

The Board notes that in a November 2004 VCAA notice letter, 
the AOJ stated that the appellant had previously been denied 
service connection for an enlarged prostate, noting that new 
and material evidence was required to reopen the claim.  In 
addressing what would constitute new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for an enlarged prostate, the letter noted, 
"[y]our claim was previously denied because service medical 
records show no evidences.  Therefore, the evidence you 
submit must relate to this fact."  The Board finds that this 
case must be remanded for adequate VCAA notification.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In addition, the Board notes that the legal standard of what 
constitutes "new and material" evidence was recently amended.  
This amendment is applicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  38 C.F.R. § 3.156(a) (2007).  The appellant 
filed the application to reopen the claim in October 2004.  
The November 2004 VCAA notice letter cites the legal standard 
of what constitutes new and material evidence in effect prior 
to August 29, 2001.  

The Board notes that new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

Accordingly, the case is REMANDED for the following action:

1.  The record should be reviewed and VA 
should ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA and subsequent interpretive 
authority. See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  A notice 
consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) must:

(1) inform the claimant about the 
information and evidence not of 
record that is necessary to 
substantiate the claims; (2) inform 
the claimant about the information 
and evidence that VA will seek to 
provide; (3) inform the claimant 
about the information and evidence 
the claimant is expected to provide; 
and (4) request that the claimant 
provide any evidence in the 
claimant's possession that pertains 
to the claim.

The VCAA notice should include an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice should include 
specific notice of why the claim 
pertaining to an enlarged prostate 
was previously denied in April 2003 
and what constitutes new and material 
evidence for the purpose of reopening 
the claim.  See Kent, supra.

2.  In light of the above, the claim 
should be readjudicated.  If the 
benefits sought on appeal remain 
denied, a supplemental statement of 
the case should be issued and the 
appellant afforded a reasonable 
period of time in which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


